          Case 21-32351 Document 501 Filed in TXSB on 08/31/21 Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 IN RE:                                                                CHAPTER 11
 LIMETREE BAY SERVICES, LLC, et al.,1                                  CASE NO.: 21-32351 (DRJ)
             Debtors.                                                  (Jointly Administered)

        DEBTORS’ APPLICATION FOR ENTRY OF ORDER AUTHORIZING THE
        EMPLOYMENT AND RETENTION OF HUGHES ARRELL KINCHEN LLP
             AS SPECIAL COUNSEL NUNC PRO TUNC TO JULY 13, 2021

 If you object to the relief requested, you must respond in writing. Unless otherwise
 directed by the Court, you must file your response electronically at
 https://ecf.txsb.uscourts.gov/ within twenty-one days from the date this Application was
 filed. If you do not have electronic filing privileges, you must file a written objection that
 is actually received by the clerk within twenty-one days from the date this Application was
 filed. Otherwise, the Court may treat the pleading as unopposed and grant the relief
 requested.

         Limetree Bay Services, LLC, et al. (collectively, the “Debtors”), as debtors and debtors in

possession in the above-captioned, jointly administered bankruptcy cases (collectively, the

“Chapter 11 Cases”), hereby file this Application (the “Application”) to employ John B. Kinchen

and the law firm Hughes Arrell Kinchen LLP (“Hughes Arrell Kinchen” or the “Firm”) as special

counsel effective as of July 13, 2021, pursuant to Section 327(e) of title 11 of the United States

Code (the “Bankruptcy Code”), in connection with the Inquiry (defined below), and respectfully

state as follows in support of the Application:




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
         Case 21-32351 Document 501 Filed in TXSB on 08/31/21 Page 2 of 9




                                        RELIEF REQUESTED

        1.         By this Application, the Debtors request entry of an order (the “Proposed Order”)

authorizing the employment and retention of Hughes Arrell Kinchen as special counsel in

connection with a response to an ongoing inquiry by the United States Department of Justice into

certain emission incidents at the Debtors’ refinery in St. Croix (the “Inquiry”). In support of this

Application, the Debtors respectfully submit the Declaration of John B. Kinchen (the “Kinchen

Declaration”), which is attached hereto as Exhibit A and incorporated herein by reference.

                                    JURISDICTION AND VENUE

        2.         This Court has jurisdiction over this Application pursuant to 28 U.S.C. § 1334.

        3.         Venue of the Debtors’ Chapter 11 Cases in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409.

        4.         This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

        5.         The statutory predicates for the relief sought are Sections 327(e) and 328(a) of the

Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Local Rules 2014-1 and 2016-1 of the Local Rules for

the Bankruptcy Court for the Southern District of Texas (the “Local Rules”), and the Procedures

for Complex Chapter 11 Cases in the Southern District of Texas.

                                     FACTUAL BACKGROUND

        6.         On July 12, 2021 (the “Petition Date”), each of the Debtors filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. On July 13, 2021, the Court

entered an order directing the joint administration of the Chapter 11 Cases (Doc. No. 20). The

Debtors continue to operate their business as debtors-in-possession pursuant to Sections 1107(a)

and 1108 of the Bankruptcy Code. An official committee of unsecured creditors was appointed in



                                                    2
4841-9851-5703.1
         Case 21-32351 Document 501 Filed in TXSB on 08/31/21 Page 3 of 9




the Chapter 11 Cases on or about July 26, 2021. No request for the appointment of a trustee or

examiner has been made in these Chapter 11 Cases.

        7.         A discussion of the facts and circumstances surrounding these Chapter 11 Cases is

set forth in the Declaration of Mark Shapiro in Support of Chapter 11 Petitions and First Day

Motions (Doc. No. 8), which was filed on the Petition Date.

        8.         Prior to these Chapter 11 Cases, the Debtors employed Hughes Arrell Kinchen to

represent them with respect to the Inquiry. Specifically, in June 2021, the Department of Justice’s

Environmental Crimes Section (“DOJ-ECS”) issued a document request to Debtors seeking a wide

variety of records and data arising out of the emission incidents at the company’s refinery in St.

Croix, U.S. Virgin Islands. DOJ-ECS also sought the Debtors’ consent for a tour of the refinery

by agents and engineers from the Environmental Protection Agency, Criminal Investigation

Division (“EPA-CID”). To that end, DOJ-ECS presented Debtors with written agreement

concerning the consent it sought, as well as the scope of the tour. Mr. Kinchen was thereafter hired

to directly interface with the DOJ-ECS due to his prior experience interfacing and negotiating with

DOJ-ECS on similar incidents affecting the energy industry. To date, Mr. Kinchen has led the

Debtors’ discussions with DOJ-ECS including, among other things, addressing the parameters of

the EPA’s tour of the refinery, responding to requests for information arising out of the shutdown

of the refinery, and accompanying EPA-CID agents and engineers during the refinery tour, among

other services. Mr. Kinchen will continue to lead correspondence and direct inquiries with DOJ-

ECS as the Inquiry progresses and further discussion and decision points arise.

        9.         Supporting Mr. Kinchen’s role in the Inquiry, attorneys from Baker & Hostetler

LLP have been assisting the Debtors with respect to the Inquiry by leading the response to DOJ-

ECS’s document request, implementing a document retention plan, advising on environmental



                                                   3
4841-9851-5703.1
         Case 21-32351 Document 501 Filed in TXSB on 08/31/21 Page 4 of 9




legal issues (including in connection with the above-referenced refinery tour), meeting with

potential witnesses, and other services related to the Debtors’ response to the Inquiry.

                      HUGHES ARRELL KINCHEN’S QUALIFICATIONS

        10.        Hughes Arrell Kinchen has extensive litigation experience, and Mr. Kinchen is an

experienced trial lawyer who advises clients in a wide variety of civil and criminal litigation

matters. Hughes Arrell Kinchen has experience defending clients with respect to environmental

issues. The Debtors believe that Hughes Arrell Kinchen can provide the Debtors with the required

legal expertise to efficiently manage and respond to the Inquiry.

        11.        Retention pursuant to Section 327(e) of the Bankruptcy Code is appropriate given

the specific scope of the proposed retention and Hughes Arrell Kinchen’s prepetition

representation. Hughes Arrell Kinchen’s Services and continued representation of the Debtors with

respect to the Inquiry post-petition would be time and cost efficient.

        12.        The Services to be performed by Hughes Arrell Kinchen will not be duplicative of

work performed by the Debtors’ general bankruptcy counsel or any other law firm retained by the

Debtors.

                               PROFESSIONAL COMPENSATION

        13.        Subject to application to and approval by the Court, and in compliance with

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and

consistent with the guidelines adopted by the Executive Office for United States Trustees from

time to time under 28 U.S.C. § 586(a)(3) (the “U.S. Trustee Guidelines”), and any other

applicable Court procedures and orders, the Debtors will compensate and reimburse Hughes Arrell

Kinchen on an hourly basis at Hughes Arrell Kinchen’s applicable hourly rates and under the terms




                                                   4
4841-9851-5703.1
         Case 21-32351 Document 501 Filed in TXSB on 08/31/21 Page 5 of 9




as set forth herein and in the Kinchen Declaration. The Debtors respectfully state that Hughes

Arrell Kinchen’s rates and policies, as stated in the Kinchen Declaration, are reasonable.

        14.        Before the Petition Date, Hughes Arrell Kinchen was retained to represent the

Debtors in connection with the Inquiry. As of the Petition Date, Hughes Arrell Kinchen was owed

$0 from the Debtors for professional services performed relating to the Inquiry and related costs.

        15.        Hughes Arrell Kinchen will maintain detailed, contemporaneous records of time

and of any actual and necessary expenses incurred in connection with the rendering of legal

services described above.

        16.        It is anticipated that the efficient coordination between the Debtors’ attorneys and

other professionals will add to the progress and efficient administration of these Chapter 11 Cases.

The Debtors intend to carefully monitor and coordinate the efforts of all professionals retained by

the Debtors, including any conflicts counsel, and will delineate their respective duties to prevent

the duplication of services whenever possible.

                              NO MATERIAL ADVERSE INTEREST

        17.        The Debtors seek to retain Hughes Arrell Kinchen for the limited purpose of

providing the necessary services to respond to the Inquiry as described herein. Except as disclosed

in the Kinchen Declaration, to the best of the Debtors’ knowledge and based upon the Kinchen

Declaration, Hughes Arrell Kinchen does not represent or hold any interest adverse to the Debtors

or their estates with respect to the Inquiry. The Debtors are advised that Hughes Arrell Kinchen

will conduct an ongoing review of its files to ensure that no conflicts or other disqualifying

circumstances exist or arise. The Debtors are advised that if any new facts or circumstances are

discovered, Hughes Arrell Kinchen will supplement its disclosure to the Court.




                                                    5
4841-9851-5703.1
         Case 21-32351 Document 501 Filed in TXSB on 08/31/21 Page 6 of 9




                                         BASIS FOR RELIEF

        18.        Section 327(e) of the Bankruptcy Code provides:

        The trustee, with the court’s approval, may employ, for a specified special purpose,
        other than to represent trustee in conducting the case, an attorney that has
        represented the debtor, if in the best interest of the estate, and if such attorney does
        not represent or hold any interest adverse to the debtor or to the estate with respect
        to the matter on which such attorney is to be employed.

11 U.S.C. § 327(e). Such employment may be based “on any reasonable terms and conditions of

employment, including on a retainer, on an hourly basis, on a fixed or percentage fee basis, or on

a contingent fee basis.” 11 U.S.C. § 328(a).

        19.        Section 327(e) of the Bankruptcy Code authorizes the retention of an attorney who

represented a debtor before the bankruptcy case, provided that: (a) such retention is for a special

purpose; (b) the purpose of the retention is not to conduct the Chapter 11 Cases; (c) the retention

is in the best interests of the debtor’s estate; and (d) the attorney does not hold any interest adverse

to the debtor with respect to the subject of its retention. This section does not require that special

counsel be “disinterested,” only that special counsel not hold or represent interests adverse to the

debtor with respect to the subject of the retention. See 3 COLLIER ON BANKRUPTCY ¶ 327.04

(Alan N. Resnick & Henry J. Sommer eds., 16th ed.) (“[T]he ‘disinterested’ test of section 327(a)

does not apply to section 327(e)[.]”). Retaining an attorney under Section 327(e) does not require

the same searching inquiry required for a debtor to retain general bankruptcy counsel under Section

327(a). See Meespierson Inc. v. Strategic Telecom, Inc., 202 B.R. 845, 847 (D. Del. 1996)

(“[S]pecial counsel employed under [Section] 327(e) need only avoid possessing a conflict of

interest concerning the matter at hand.”).

        20.        Hughes Arrell Kinchen satisfies the first three requirements because (a) its retention

is specific to the Inquiry; (b) Hughes Arrell Kinchen’s work in responding to the Inquiry will not



                                                     6
4841-9851-5703.1
         Case 21-32351 Document 501 Filed in TXSB on 08/31/21 Page 7 of 9




overlap with the work to be provided by the Debtors’ general bankruptcy counsel; and (c) Hughes

Arrell Kinchen is uniquely qualified and able to represent the Debtors in a cost-effective, efficient,

and timely manner given its expertise and past representation of the Debtors. Further, the Debtors

would have to expend significant resources and expense if required to search for and retain new

counsel. Hughes Arrell Kinchen meets the fourth requirement because, to the best of the Debtors’

knowledge, and based upon the Kinchen Declaration, Hughes Arrell Kinchen represents no interest

adverse to the Debtors or their estates with respect to the Inquiry.

        21.        The Debtors believe that the employment of Hughes Arrell Kinchen is necessary

and in the best interest of the Debtors and their estates.

            NUNC PRO TUNC RELIEF PURSUANT TO LOCAL RULE 2014-1(B)

        22.        Hughes Arrell Kinchen commenced services to the Debtors starting July 13, 2021.

This Application was not filed earlier because the Debtors were in the process of considering

whether to file an ordinary course professional motion to address other potential professionals in

the case instead of employing Hughes Arrell Kinchen as special counsel. Additionally, the Debtors

have spent the last month working to stabilize these Chapter 11 Cases. Nunc pro tunc relief is

required so Hughes Arrell Kinchen may be compensated for critical services provided in

responding to the Inquiry just after the Bankruptcy Cases were filed. The amount of fees and

expenses incurred from July 13 – August 1 is $11,231.26. The Debtors respectfully submit that

approval of this Application will not prejudice any parties-in-interest as it was filed 18 days after

the 30-day contemporaneous employment procedure contemplated by Local Rule 2014-1(a) and

all parties will have an ample opportunity to object to the Application.

                                              NOTICE




                                                   7
4841-9851-5703.1
          Case 21-32351 Document 501 Filed in TXSB on 08/31/21 Page 8 of 9




          23.      Notice of this Application will be provided to the Master Service List, including:

(a) the U.S. Trustee; (b) all secured creditors; (c) the Offices of the Attorney General of the State

of Texas and the United States Virgin Islands; (d) the thirty (30) largest consolidated unsecured

creditors for the Debtors; (e) the Debtors’ identified, interested taxing authorities, including the

Internal Revenue Service; (f) the Debtors’ identified, interested government and regulatory

entities; (g) other interested parties as identified by the Debtors; (h) the Committee members and

their counsel, if known; (i) proposed counsel to the Committee; and (j) any party that has requested

notice pursuant to Bankruptcy Rule 2002. Additionally, notice of this Application will be provided

to all creditors in accordance with Local Rule 2014-1(b)(3). The method of service for each party

will be described more fully in the certificate of service prepared by the Debtors’ claims and

noticing agent.

          24.      The Debtors submit that no other or further notice is required.

          WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order

granting the relief requested herein and such other and further relief as the Court deems just and

proper.

          Dated: August 31, 2021                 Limetree Bay Services, LLC, et al. (for itself and on
                                                 behalf of its affiliates as Debtors and Debtors-in-
                                                 Possession)

                                                 /s/ Mark Shapiro
                                                 Name: Mark Shapiro
                                                 Title: Chief Restructuring Officer




                                                    8
4841-9851-5703.1
         Case 21-32351 Document 501 Filed in TXSB on 08/31/21 Page 9 of 9




                                 CERTIFICATE OF SERVICE

        I certify that on August 31, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                            /s/ Elizabeth A. Green
                                            Elizabeth A. Green

        Dated: August 31, 2021



                                                   BAKER & HOSTETLER LLP

                                                   /s/ Elizabeth A. Green
                                                   Elizabeth A. Green, Esq.
                                                   Fed ID No.: 903144
                                                   Jimmy D. Parrish, Esq.
                                                   Fed. ID No. 2687598
                                                   SunTrust Center, Suite 2300
                                                   200 South Orange Avenue
                                                   Orlando, FL 32801-3432
                                                   Telephone: 407.649.4000
                                                   Facsimile: 407.841.0168
                                                   Email: egreen@bakerlaw.com
                                                           jparrish@bakerlaw.com


                                                   BAKER & HOSTETLER LLP
                                                   Jorian L. Rose, Esq.
                                                   Admitted Pro Hac Vice
                                                   N.Y. Reg. No. 2901783
                                                   45 Rockefeller Plaza
                                                   New York, New York
                                                   Telephone: 212.589.4200
                                                   Facsimile: 212.589.4201
                                                   Email: jrose@bakerlaw.com


                                                   Proposed Counsel for the Debtors and Debtors
                                                   in Possession




                                               9
4841-9851-5703.1
